UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1365


MICHAEL A. SCOTT,

                 Plaintiff - Appellant,

          v.

US   BANK  NA;  MERS  CORPORATION,  INC.,  f/k/a         Mortgage
Electronic Registration Systems, Inc. ; DLJ              MORTGAGE
CAPITAL, INC. ; WILCOX & SAVAGE, P.C.; KAUFMAN &         CANOLES,
P.C.; CONRAD M. SHUMADINE; STANLEY G. BARR, JR.;         R. JOHAN
CONROD, JR.; CHARLES E. POSTON; WILLIAM M. CLARK;        NANCY A.
CLARK,

                 Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00516-RAJ-DEM)


Submitted:     May 18, 2012                   Decided:   May 29, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Scott, Appellant Pro Se.   Stanley Graves Barr, Jr.,
R. Johan Conrod, Jr., KAUFMAN & CANOLES, PC, Norfolk, Virginia;
Christy Monolo, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia; Michael Scott Stein, STEIN & SMITH, Newport
News, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael A. Scott appeals the district court’s orders

granting        the    Appellees’         motion       to   dismiss,       dismissing         his

complaint for failing to state a claim, denying his motion for

reconsideration and ordering a prefiling injunction.                                 We have

reviewed the record and the district court’s orders and affirm

the     dismissal        for     the        reasons         cited     by     the     district

court.      See Scott v. US Bank NA, No. 2:09-cv-00516-RAJ-DEM (E.D.

Va. Sept. 23, 2010; Oct. 14, 2011; Feb. 17, 2012).                                 We review

the court’s decision to impose a prefiling injunction for abuse

of discretion.          See Cromer v. Kraft Foods N. Am., Inc., 390 F.3d
812, 817 (4th Cir. 2004).                 We agree with the district court that

Scott     has     a    history       of    filing       vexatious,         repetitious        and

frivolous       lawsuits       that    impose      a    considerable        burden       on   the

court.      Accordingly, we conclude that the prefiling injunction

is    not    overbroad         and     that    the      court       did    not     abuse      its

discretion.

             We       affirm    the       district     court’s      orders.         We     grant

Scott’s motion to exceed the length limitations for informal

briefs.      We dispense with oral argument because the facts and

legal    contentions       are        adequately       presented      in     the    materials




                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    3